Citation Nr: 0025682	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  97-01 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
dental disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
July 1944.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the benefit sought on appeal.  

The Board notes that this appeal was previously before the 
Board and denied in an August 1998 BVA decision.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an Order dated September 23, 
1999, the Court vacated the Board's August 1998 decision, and 
remanded the claim back to the BVA for development consistent 
with the parties' Joint Motion for Remand and to Stay Further 
Proceedings (Joint Motion).  


REMAND

This appeal arose out of the veteran's claim that in 1948, 
when he was admitted to a VA hospital for complaints of 
migraine headaches and a psychiatric disorder, twenty of his 
teeth were removed in an effort to alleviate the headaches.  
The veteran maintains that those teeth were healthy, and 
never should have been removed.  He further maintains that 
since that time, he has had difficulty maintaining his teeth 
and mouth plates.  As such, he contends that he is entitled 
to compensation under the provisions of 38 U.S.C.A. § 1151, 
for a dental disorder.  

According to the Joint Motion, the August 1998 BVA decision 
was in error, in that the veteran's request for a second 
hearing before a Member of the BVA at the RO had been denied, 
and the Board did not address whether that denial was proper 
in its August 1998 decision.  See Joint Motion, at 9.  In 
short, the Joint Motion suggests that the veteran had been 
denied due process.  The Joint Motion indicated that "on 
remand, the BVA should explain why Appellant's request for a 
second [hearing] was denied."  Id.  

The Board has reviewed the discussion in the Joint Motion 
regarding guidelines for hearing requests.  Additionally, the 
Board acknowledges, as pointed out in the Joint Motion, that 
the veteran had been informed by the RO in a July 1998 letter 
that his appeal was being returned to the Board for 
disposition, and any new request for a hearing should be 
mailed directly to the Board.  See Joint Motion, at 8-9.  
Moreover, in an earlier BVA remand, dated in September 1997, 
the Board indicated that the veteran would have a reasonable 
opportunity to respond to any additional action by the RO, 
before his case was returned to the Board.  

In light of the foregoing, the Board finds that the veteran 
should be offered the opportunity to present testimony at an 
additional hearing, as he requested.  Therefore, this case is 
REMANDED to the RO for the following:

The RO should schedule the veteran for a 
hearing before a Member of the BVA at the 
RO.  The veteran and his representative 
should be notified in writing of the 
date, time, and location of the hearing.  
After the hearing the case should be 
returned to the Board for appellate 
review.

The purpose of this REMAND is to comply with an Order of the 
Court, and afford the veteran due process.  The Board does 
not intimate any opinion as to the merits of this case, 
either favorable or unfavorable, at this time.  The veteran 
is free to submit any additional argument or evidence he 
desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he 
receives further notification from the RO.  



		
	RAYMOND F. FERNER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


